Exhibit 10.10

 

EMPLOYMENT AGREEMENT

     



Sequa Corporation, its affiliates, subsidiaries, divisions, successors and
assigns,

(the "Company"), and John J. Dowling III, an individual residing at 8557
Colonial Lane, Ladue, Missouri 63124, ("Executive"), mutually agree to enter
into this Employment Agreement ("Agreement") as of the 31st day of May 2005, the
terms and conditions of which are set forth below:

 

1.

Employment

   

The Company shall employ Executive in the position of Senior Vice President,

Legal, or in such other or further capacities as the Company may determine from
time to time. Executive shall also serve on the Company's Management Executive
Committee. Executive shall report to the Company's Chairman of the Board and the
Vice Chairman and Chief Executive Officer, or such other persons as the Company
may determine from time to time.

 

2.

Effective Date

   

The Effective Date of this Agreement is the date first hereinabove appearing

("Effective Date").

 

3.

Term

   

The term of Executive's employment hereunder (the "Employment Term") shall

commence as of the Effective Date, and shall, unless otherwise extended,
continue for a term of two (2) years, unless such employment is terminated
sooner pursuant to Section 6 of this Agreement. Upon or prior to expiration of
the Employment Term, the Company and Executive may mutually agree to extend this
Agreement or to negotiate a new agreement. If no such extension is agreed upon
by Company and Executive, then Executive will be deemed to be employed at will,
and the Company and the Executive remain subject to the remaining terms and
conditions of this Agreement which, for the avoidance of doubt, include but are
not limited to, the payment and other entitlement provisions of Section 8(d)
hereof in the event of termination by the Company without Cause.

.

4.

Duties

   

Executive shall faithfully, diligently, and exclusively perform services on
behalf

of the Company to the best of his/her ability during the term of this Agreement,
and shall devote his/her full working time, attention and energies to the
business of the Company, its subsidiaries, divisions and affiliated entities.
While Executive is employed in the position of Senior Vice President, Legal,
Executive further agrees to perform, for no additional consideration, such other
duties and to assume any such other responsibilities, as may be assigned by the
Company.

 

5.

Compensation

   

(a)    Base Salary.

For the services rendered by the Executive for the Company

and in consideration for the covenants contained in this Agreement, the Company
shall pay the Executive an annual base salary of not less than $300,014.00 to be
paid on normal payroll dates, less lawful deductions, in accordance with the
Company's payroll practices. Executive's base salary may be increased on an
annual basis during the term of this Agreement, at the sole discretion of the
Company, taking into account, among other things, individual performance and
general business conditions.

   

(b)    Benefits.

Executive shall be eligible to participate in or receive benefits under the

Company's various employee benefit plans, policies or arrangements, subject to
the same terms and conditions as other similarly situated executive employees of
the Company. Such employee benefits currently include health, dental, disability
and life insurance, 401K plan, retirement plan and SERP. The Company (including
the officers and administrators who have responsibility for administering the
plans) retains full discretionary authority to interpret the terms of the plans,
as well as full discretionary authority with regard to administrative matters
arising in connection with the plans including but not limited to issues
concerning benefit eligibility and entitlement. The Company reserves the
absolute right to modify, amend or terminate benefits applicable to Executive
and similarly situated executive employees of the Company at any time and for
any reason, consistent with the terms of said benefits plans. In the
determination of eligibility or benefits, the terms of the actual plan documents
shall control.

   

(c)    Bonus.

Executive shall be eligible to participate in the Company's Management

Incentive Bonus Plan for Corporate Non-Executive Officers and Corporate Staff
and the Sequa Corporation Long-Term Incentive Plan in accordance with the terms
thereof and subject to the same terms and conditions as other similarly situated
Company executives.

   

(d)    Stock Options.

The terms of the Sequa Corporation 1998 Key Employees Stock

Option Plan and any related option agreements shall govern all issues relating
to such options including vesting and exercise rights.

   

(e)    Automobile.

Executive shall be provided with a Company automobile in

with the Company's policies and subject to the same terms and conditions as
similarly situated executive employees of the Company, as determined in good
faith by the Company.

   

(f)    Vacation.

Executive shall be entitled to vacation in accordance with the

Company's policies and subject to the same terms and conditions as similarly
situated executive employees of the Company. All earned and accrued but unused
vacation shall be paid at termination for any reason.

   

(g)    Deductions.

All salary, bonuses and compensation paid to Executive shall be less

all applicable withholding taxes and lawful deductions.



6.

Termination

   

Employment under this Agreement may be terminated, either prior to or after the

Employment Term, under the following circumstances:

   

(a)    Death.

Executive's employment hereunder shall terminate upon Executive's

death.

   

(b)    Disability.

The Executive's employment hereunder shall terminate upon

Executive becoming "Totally Disabled." For purposes of this Agreement, the
Executive shall be "Totally Disabled" if he is physically or mentally
incapacitated so as to render him incapable of performing the essential
functions of the job and such incapacity cannot be reasonably accommodated by
the Company without undue hardship. The Executive's receipt of Social Security
Disability benefits or eligibility for Long Term Disability benefits shall be
deemed conclusive evidence of Total Disability for purposes of this Agreement.

   

(c)    Cause.

The Company may terminate Executive's employment hereunder at any

time for Cause, immediately and without prior notice. For purposes of this
Agreement, the term "Cause" shall mean a reasonable and good faith determination
by the Company that the Executive (i) has failed, including either willfully or
grossly negligently, to perform the duties of this Agreement; (ii) has engaged
in misconduct which is injurious to the Company (including but not limited to
violations of policies related to workplace practices and harassment); (iii) has
been convicted of a crime (including conviction or a nolo contendere plea)
involving, in the good faith judgment of the Company, fraud, dishonesty or moral
turpitude; (iv) has breached any of the covenants contained in Sections 9 and 10
of this Agreement; (v) has intentionally refused (except by reason of incapacity
due to physical or mental illness or disability by the Executive) to devote his
or her entire business time to the performance of his or her duties as an
employee of the Company; (vi) has breached the provisions of the Company's trade
secrets agreement to which he or she is a party; (vii) has engaged in theft or
misappropriation of assets of the Company; or (viii) has engaged in any willful,
intentional or grossly negligent act having the effect of injuring the
reputation or business of the Company; or (ix) materially breached the Company's
Code of Conduct.

   

(d)    Without Cause.

The Company may terminate the Executive's employment

hereunder at any time without Cause by providing the Executive with written
notice of termination at least two (2) weeks prior to the effective date of such
termination, or by paying the Executive two (2) weeks' pay in lieu of notice in
addition to the consideration pursuant to Section 8(d) hereof. Termination of
Executive shall be deemed to have taken place at the expiration of such two (2)
weeks. In either event, the Executive may exercise unexercised stock options
which otherwise could have been exercised during the two (2) week notice period
where employment has been terminated without Cause If the Executive is
prohibited from selling the shares of Company stock acquired upon exercise of
such options under the terms of the Company's Insider Trading Policy (as now in
effect and as may be changed from time to time) or by application of the federal
securities laws, then the Company will pay to the Executive an amount equal to
the closing price of the Class A Common Stock on the New York Stock Exchange on
the last day of the two (2) week period (the effective date of such termination)
less the option price (as set forth in the stock option


 

 

agreement) multiplied by the number of shares then exercisable. This amount is
in addition to any consideration payable under Section 8(d) hereof. The
determination of whether the Executive is prohibited from selling shares of
Company stock under the terms of the Company's Insider Trading Policy or the
application of the federal securities laws shall be made by the Company, in its
sole discretion.

   

(e)

    Voluntarily by Executive Prior to Expiration of Employment Term. The

Executive may, prior to expiration of the Employment Term, terminate employment
hereunder at any time by providing the Company with written notice of
termination at least two (2) weeks prior to the effective date of such
termination. At the Company's option, the Company may provide Executive with pay
in lieu of Executive working through the end of the notice period set forth in
this Section.

   

(f)

    Voluntarily by Executive After Expiration of Employment Term. The

Executive may, after expiration of the Employment Term, terminate employment
hereunder at any time by providing the Company with written notice of
termination at least two (2) weeks prior to the effective date of such
termination. At the Company's option, the Company may provide Executive with pay
in lieu of Executive working through the end of the notice period set forth in
this Section.

 

7.

Employment At Will After Expiration of Employment Term

   

In the event that Executive continues in employment after the expiration of the

Employment Term, as defined in Section 3 hereof, without either a new agreement
or an extension of the Employment Term as provided in Section 3 hereof,
Executive will be deemed to be an employee at-will of the Company and the
employment relationship may be terminated by either Executive or the Company at
any time, with or without Cause, the Company and the Executive remain subject to
the remaining terms and conditions of this Agreement, which for the avoidance of
doubt, include but are not limited to, the payment and other entitlement
provisions of Section 8(d) hereof in the event of termination by the Company
without Cause.

   

8.

Compensation Following Termination

     

In the event that Executive's employment hereunder is terminated either prior to

or after the expiration of the Employment Term, Executive shall be entitled
solely to the following compensation and benefits:

     

(a)

    Termination by Reason of Death. In the event Executive's employment is

terminated by reason of Executive's Death, pursuant to Section 6(a) hereof, the
Company shall pay the following amounts to Executive's beneficiary or estate

     

(i)    Any salary lawfully required to be paid if Executive worked for any part
of

the then current period, then he/she would be compensated for the entire
bi-weekly period, any accrued vacation, any accrued salary through and including
the date of death required under Section 5(a) hereof, and any salary accrued
during any applicable short-term disability period.


 

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements, in the event of death.

   

(b)

    Termination by Reason of Disability. In the event Executive's employment is

terminated by reason of Executive's Disability, pursuant to Section 6(b) hereof,
the Company shall pay the following amounts to Executive:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required under Section 5(a) hereof.

   

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c)and/or
Section 5(f) hereof through and including the date of termination, as determined
and paid in accordance with the terms of such plans, policies and arrangements.

   

(c)

    Termination by Reason of Cause. In the event Executive's employment is

terminated by reason of Cause, pursuant to Section 6(c) hereof, the Company
shall pay the following amounts to Executive:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required under Section 5(a) hereof.

   

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b) and/or Section 5(f) hereof
through and including the date of termination, as determined and paid in
accordance with the terms of such plans, policies and arrangements.

   

(d)

    Termination by the Company Without Cause. In the event Executive's

employment is terminated by the Company without Cause pursuant to Section 6(d)
hereof, the Company shall pay the following amounts to Executive:

   

(i)    Any accrued but unpaid salary for the balance of the current bi-weekly
pay

period.

   

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c) and/or
Section 5(f) hereof through and including the date of termination, as determined
and paid in accordance with the terms of such plans, policies and arrangements.

   

(iii)    An amount equal to twelve (12) months of Executive's then applicable

base salary set forth in Section 5(a), or the balance of the Employment Term of
this Agreement at the then current base salary, whichever is greater, provided
Executive executes an agreement and general release in a customary form to be
provided by the Company in its sole good faith discretion. It is expressly
understood that said agreement and general release shall not require Executive
to waive (x) any right to indemnification Executive may have under applicable
by-laws or insurance policies maintained by the Company or its subsidiaries, or
(y) any right to vested employee benefits. Payments under this Section shall be
made at the same time and in the same manner as such compensation would have
been paid if Executive had remained in active employment until the end of such
period.

   

(iv)    Medical and Dental Insurance. If Executive elects to continue his

current medical and dental family coverage under Company's Medical and Dental
Plans, the Company shall pay for the Company's portion of the premiums for the
period beginning on the date of termination of employment through the date
payments to Executive cease pursuant to Section 8(d)(iii) hereof and the
Executive shall pay for the Executive's then-current portion of the premiums for
said coverage. Notwithstanding the above, at such time as Executive secures new
employment providing medical and dental coverage, Executive shall promptly
notify Company and the Company's obligation to pay the Company's portion of the
premiums for coverage will cease. At the end of the applicable period, Executive
may elect to continue such COBRA coverage for the applicable COBRA period, at
his own expense, in accordance with the terms of the Company's Medical and
Dental Plans.

   

(v)    Life Insurance. If Executive elects to maintain the "portable" portion of

his current MetLife Optional Life insurance (or any applicable successor
insurer) in accordance with the requirements of the plan and MetLife, the
Executive shall pay for all of the premiums for coverage during the period
beginning on his last day of employment. The basic life insurance coverage will
terminate on the last day of employment and Executive may, at his expense,
convert such policy in accordance with the requirements of the plan and MetLife.

   

(vi)    Automobile. Executive shall be entitled to purchase the Company-

provided vehicle upon Executive's payment of the percentage amount otherwise
payable by similarly situated executive employees of the Company for purchase of
their Company-provided vehicles at the end of the applicable lease. Payment
shall be made by means of cashiers check, and Executive will provide Company
with evidence of liability insurance, at which time Company shall transfer
possession and ownership to Executive of the company automobile then assigned to
him.

   

(vii)    Business Equipment. Company shall provide Executive with ownership

of the laptop computer assigned to Executive, after all proprietary information
and software has been removed by Company from said laptop computer. Company and
Executive agree such used equipment is of nominal value.

   

(e)

    Voluntary Termination by Executive During Employment Term. In the event

Executive terminates employment voluntarily pursuant to Section 6(e), the
Company shall pay the following amounts to Executive:

   

(i)    Any accrued but unpaid salary for services rendered through and including

the date of termination required to be reimbursed under Section 5(a) hereof.

 

 

 

 

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof as determined and paid in accordance with the
terms of such plans, policies and arrangements.

   

(f)

    Voluntary Termination by the Executive After Expiration of Employment

Term.

In the event Executive's employment is terminated by the Executive pursuant to
Section 6(f) hereof, the Company shall pay the following amounts to Executive:  
 

(i)    Any accrued but unpaid salary for the balance of the current bi-weekly
pay

period.

   

(ii)    Any benefits to which Executive may be entitled pursuant to the plans,

policies and arrangements referred to in Section 5(b), Section 5(c), Section
5(d) and/or Section 5(f) hereof through and including the date of termination,
as determined and paid in accordance with the terms of such plans, policies and
arrangements.

     

(iii)    An amount equal to twelve (12) months of Executive's then current base

salary set forth in Section 5(a), provided Executive executes an agreement and
general release in a form to be provided by the Company. It is expressly
understood that said agreement and general release shall not require Executive
to waive (x) any right to indemnification Executive may have under applicable
by-laws or insurance policies maintained by the Company or its subsidiaries, or
(y) any right to vested employee benefits. Payments under this Section shall be
made at the same time and in the same manner as such compensation would have
been paid if Executive had remained in active employment until the end of such
period.

   

(iv)    Medical and Dental Insurance. If Executive elects to continue his

current medical and dental family coverage under Company's Medical and Dental
Plans, the Company shall pay for the Company's portion of the premiums for the
period beginning on the date of termination of employment through the date
payments to Executive cease pursuant to Section 8(f)(iii) hereof and the
Executive shall pay for the Executive's current portion of the premiums for said
coverage. Notwithstanding the above, at such time as Executive secures new
employment providing medical and dental coverage, Executive shall promptly
notify Company and the Company's obligation to pay the Company's portion of the
premiums for coverage will cease. At the end of either such periods, Executive
may elect to continue such COBRA coverage for the applicable COBRA period, at
his own expense, in accordance with the terms of the Company's Medical and
Dental Plans.

   

(v)    Life Insurance. If Executive elects to maintain the "portable" portion of

his current MetLife Optional Life insurance (or any applicable successor
insurer) in accordance with the requirements of the plan and MetLife, the
Executive shall pay for all of the premiums for coverage during the period
beginning on his last day of employment. The basic life insurance coverage will
terminate on the last day of employment and Executive may, at his expense,
convert such policy in accordance with the requirements of the plan and MetLife.



 

 

(vi)    Automobile. Upon Executive's payment of the percentage amount

otherwise payable by similarly situated executive employees of the Company for
purchase of their Company-provided vehicles at the end of the applicable lease.
Payment shall be made by means of cashiers check, and Executive will provide
Company with evidence of liability insurance, at which time Company shall
transfer possession and ownership to Executive of the company automobile then
assigned to him.

 

(vii)    Business Equipment. Company shall provide Executive with ownership

of the laptop computer assigned to him, after all proprietary information and
software has been removed by Company from said laptop computer. Company and
Executive agree such used equipment is of nominal value.

   

(g)

    No Other Benefits or Compensation. Except as may be provided under this

Agreement, under the terms of any incentive compensation, employee benefit, or
fringe benefit plan applicable to Executive at the time of Executive's
termination or resignation of employment, Executive shall have no right to
receive any other compensation, or to participate in any other plan, arrangement
or benefit, with respect to future periods after such termination or
resignation, except as required by law.

 

9.

Covenants

   

(a)

    Confidential Information. During the course of Executive's employment with

the Company, Executive will acquire and have access to Confidential Information
and Trade Secrets belonging to the Company its affiliates, subsidiaries,
divisions and joint ventures (collectively referred to as "the Company"
throughout and for purposes of this Section 9). Such Confidential Information
and Trade Secrets include, without limitation, business and technical
information, whatever its nature and form and whether obtained orally, by
observation, from written materials or otherwise, as for example: (i) financial
and business information, such as information with respect to costs, commission,
fees, profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as devices, formulas and compositions of matter and processes relating to
the manufacture of the Company's products, designs, drawings, specifications and
blueprints of machinery and equipment, new and innovative product ideas,
methods, procedures, devices, data processing programs, software, software
codes, computer models, research and development projects, compositions of
matter and methods of manufacture of products under investigation in the
laboratories, pilot plants or plants of the Company; (iii) marketing
information, such as information on markets, end users and applications, the
identity of the Company's customers, suppliers, and distributors, their names
and addresses, the names of representatives of the Company's customers,
distributors or suppliers responsible for entering into contracts with the
Company, the Company's financial arrangements with its distributors and
suppliers, the amounts paid by such customers to the Company, specific customer
needs and requirements, leads and referrals to prospective customers; and (iv)
personnel information, such as the identity and number of the Company's other
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities. Executive acknowledges and agrees that the


 

 

Confidential Information and Trade Secrets are not generally known or available
to the general public, but have been developed, compiled or acquired by the
Company at its effort and expense and for commercial advantage and, therefore,
takes every reasonable precaution to prevent the use or disclosure of any part
of it by or to unauthorized persons. Confidential Information and Trade Secrets
can be in any form: oral, written or machine readable, including electronic
files. All of the foregoing is subject to and conditioned upon compliance with
applicable state and federal laws. The term "Confidential Information and Trade
Secrets" does not include information which is or becomes generally available to
the public other than as a result of a disclosure by Executive.

   

(b)

    Non-Disclosure of Confidential Information. Executive agrees he will not,

while associated with the Company and for so long thereafter as the pertinent
information or documentation remains confidential, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
use any Confidential Information and Trade Secrets, except as specifically
required in the performance of Executive's duties on behalf of the Company or
with prior written authorization of the Company's Vice Chairman and Chief
Executive Officer, or as required by law. In the event that Executive is
requested or becomes legally compelled (by oral questions, interrogatories,
requests for information or documents, subpoena, civil or criminal investigative
demand or similar process as well as applicable securities laws) to disclose any
of the Confidential Information and Trade Secrets, then Executive will provide
Company with prompt written notice of such request(s) so that Company may, at
Company's sole cost and expense, seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order or other remedy is not or cannot be obtained,
then the Executive may furnish without liability hereunder only that portion of
the Confidential Information and Trade Secrets which is legally required.

   

(c)

    Non-Competition. Executive acknowledges and agrees that the Company is

engaged in a highly competitive business and that by virtue of Executive's high
level position and responsibilities with the Company and Executive's access to
the Confidential Information and Trade Secrets as set forth in Paragraph 10(a)
above, engaging in any business which is directly competitive with the Company
could cause it great and irreparable harm. Accordingly, Executive covenants and
agrees that for so long as he is employed by the Company and for a period of one
(1) year after such employment ends, whether voluntarily or involuntarily,
Executive will not, without the express written consent of the Vice Chairman and
Chief Executive Officer of the Company, directly or indirectly, own, manage,
operate or control, or be employed either as a consultant or advisor, by any
company or other business engaged in the design, manufacture, marketing or sale
of products and services which the Company provides and for which Executive had
responsibility or about which Executive acquired Confidential Information or
Trade Secrets. Because Executive has international responsibilities, in
recognition of the international nature of the Company's business which includes
the sale of its products and services nationwide and internationally, this
restriction shall apply in all areas of the United States, Argentina, Australia,
Brazil, the United Kingdom, France, Germany, Holland, Hong Kong, India, Israel,
Italy, Japan, Mexico, Portugal, Singapore, South Africa, Spain, Sweden,
Thailand, Tunisia, the United Arab


 

 

Emirates or any other country where the Company conducts the manufacture, sale,
or marketing of its products and services where Executive gained knowledge while
employed by the Company of its finances, technology, business opportunities or
marketing strategies in that particular country. If Executive and a potential
employer of Executive can provide assurances that prospective employment that
would otherwise be prohibited by this Section will not entail the disclosure of
Confidential Information and Trade Secrets, and Executive and Executive's
prospective employer can explain to the satisfaction of the Company how the
protection of the Company's Confidential Information and Trade Secrets can be
guaranteed, the Executive may seek a waiver of the non-competition restriction
set forth in this Section from the Vice Chairman and Chief Executive Officer,
which consent to such a waiver shall not unreasonably be withheld. Additionally,
the Company may, in its sole discretion waive or reduce the non-competition
restriction set forth in this Section. If the Company elects, in its sole
discretion, to hold Executive to the non-competition restriction set forth in
this Subsection, Section 8(d)(iii), after the one year provision then the
Company shall pay to Executive an amount equal to Executive's base salary as set
forth in Section 5(a) for any period of time with respect to which this
non-competition restriction shall apply. It is expressly understood that
Executive will not waive (x) any right to indemnification Executive may have
under applicable by-laws or insurance policies maintained by the Company or its
subsidiaries, or (y) any right to vested employee benefits. Payments under this
Section shall be made at the same time and in the same manner as such
compensation would have been paid if Executive had remained in active employment
until the end of such period. In the event of any conflict between this
Agreement and any trade secrets agreement to which Executive is a party, the
terms and conditions of this Agreement shall prevail.

   

(d)

    Non-Solicitation of Customers. Executive acknowledges and agrees that during

the course of, and solely as a result of, employment with the Company, he will
come into contact with some, most or all of the Company's customers and will
have access to Confidential Information and Trade Secrets regarding the
Company's customers, distributors and suppliers as set forth in the trade
secrets agreement to which Executive is a party. Consequently, Executive
covenants and agrees that in the event of separation from employment with the
Company, whether such termination is voluntary or involuntary, Executive will
not, for a period of one (1) year following such termination, directly or
indirectly, solicit or initiate contact with any customer, former customer or
prospective customer of the Company for the purpose of selling products or
services to the customer competitive with the products or services purchased by
the customer from the Company. This restriction shall apply to any customer,
former customer or prospective customer of the Company with whom Executive had
contact or about whom Executive obtained Confidential Information or Trade
Secrets during the last two (2) years of his employment with the Company. For
the purposes of this Section 9, "contact" means interaction between Executive
and the customer or prospective customer which takes place to further the
business relationship, or making sales to or performing services for the
customer or prospective customer on behalf of the Company.

 

 

 

(e)

    Non-Solicitation of Employees and Contractors. Executive acknowledges

and agrees that solely as a result of employment with the Company, Executive has
and will come into contact with and acquire confidential information regarding
some, most or all of the Company's employees and independent contractors.
Accordingly, both during employment with the Company and for a period of one (1)
year thereafter, Executive shall not, either on his own account or for others,
directly or indirectly, solicit, or endeavor to cause any employee or
independent contractor of the Company with whom Executive came into contact or
about whom Executive obtained Confidential Information, to leave employment with
or service to the Company.

   

(f)

    Enforcement of Covenants. Executive acknowledges and agrees that compliance

with the covenants set forth in this Section 9 of this Agreement is necessary to
protect the Confidential Information and Trade Secrets, business and goodwill of
the Company, and that any breach of this Section 9 or any subparagraph hereof
could result in irreparable and continuing harm to the Company, for which money
damages may not provide adequate relief. Accordingly, in the event of any breach
or anticipatory breach of Section 9 by Executive, the Company and Executive
agree that the Company shall be entitled to the following particular forms of
relief as a result of such breach, in addition to any remedies otherwise
available to it at law or equity: (a) injunctions, both preliminary and
permanent, enjoining or restraining such breach or anticipatory breach, and
Executive hereby consents to the issuance thereof forthwith and without bond by
any court of competent jurisdiction; and (b) recovery of all reasonable sums and
costs, including attorneys' fees, incurred by the Company to enforce the
provisions of Section 9.

 

10.

Conflict of Interest

   

Executive may not use his position, influence, knowledge of Confidential

Information and Trade Secrets or Company assets for personal gain unless such
use is available to all similarly responsible employees. A direct or indirect
financial interest, including joint ventures in or with a supplier, vendor,
customer or prospective customer without disclosure and written approval from
the Vice Chairman and Chief Executive Officer is strictly prohibited and
constitutes cause for dismissal.

 

11.

Intellectual Property

   

(a)

    Executive covenants and agrees that he hereby conveys to the Company all

inventions, improvements, products, designs, specifications, trademarks, service
marks, discoveries, formulae, processes, software or computer programs,
modifications of software or computer programs, data processing systems,
analyses, techniques, trade secrets, creations, ideas, work product or
contributions thereto, and any other intellectual property, regardless of
whether patented, registered or otherwise protected or protectable, and
regardless of whether containing or constituting Trade Secrets or Confidential
Information as defined in Section 9 hereof (referred to collectively as
"Intellectual Property"), that were conceived, developed or made by Executive




 

during the period of Executive's employment by the Company, including
Intellectual Property related to the work on which Executive was engaged from
time to time during his tenure of employment (the "Proprietary Interests"), and
all such Intellectual Property shall belong to and be the property of the
Company.

   

(b)    

Executive further covenants and agrees that Executive will: (i) promptly
disclose

such Intellectual Property to the Company; (ii) assign to the Company, without
additional compensation, the entire rights to Intellectual Property for the
United States and all foreign countries; (iii) execute assignments and all other
papers and do all acts necessary to carry out the above, including enabling the
Company to file and prosecute applications for, acquire, ascertain and enforce
in all countries, letters of patent, trademark registrations and/or copyrights
covering or otherwise relating to Intellectual Property and to enable the
Company to protect its Proprietary Interests therein; and (iv) give testimony,
at the Company's expense, in any action or proceeding to enforce rights in the
Intellectual Property.

   

12.

Governing Law and Choice of Forum

.    

This Agreement shall be governed and conformed in accordance with the laws of

the State of New York without regard to its conflict of laws provisions.

 

13.

Severability.

   

If any term or provision of this Agreement or any portion thereof is declared

illegal or unenforceable by any court of competent jurisdiction, such provision
or portion thereof shall be deemed modified so as to render it enforceable, in
the event and to the extent another venue finds that portion enforceable, this
Agreement shall be considered divisible as to such provision which shall become
null and void, leaving the remainder of this Agreement in full force and effect.

 

14.

Non-Waiver.

   

The failure of either the Company or Executive, whether purposeful or otherwise,

to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of any other right, power, or
privilege, nor of the same right, power, or privilege in any other instance. Any
waiver by the Company or by Executive must be in writing and signed by either
Executive, if Executive is agreeing to waive any of his rights under this
Agreement, or by the Company's Vice Chairman and Chief Executive Officer, if the
Company is agreeing to waive any of its rights under this Agreement.

 

15.

Modification.

   

No modification of this Agreement shall be valid unless made in writing wherein

specific reference is made to this Agreement and signed by both parties hereto.

16.

Binding Effect.

   

This Agreement shall be binding upon Executive, Executive's heirs, executors

and administrators and shall inure to the benefit of the Company, and its
parents, subsidiaries, divisions, affiliates, successors, and assigns. This
Agreement shall be binding upon the Company and its successors and assigns. This
Agreement may not be assigned by Executive, but may be assigned by the Company
to a purchaser of its business or assets.

 

17.

Entire Agreement.

   

This Agreement sets forth the entire agreement between the parties hereto, and

fully supersedes any prior agreements or understandings between the parties.
Executive acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to Executive in connection with his decision to
sign this Agreement, except for those set forth in this Agreement.



 

 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed

this Agreement, as of the date first written above:

             

/s/ John J. Dowling III

 

John J. Dowling III

         

SEQUA CORPORATION

             

By:

/s/ Martin Weinstein

   

Martin Weinstein

   

Vice Chairman and Chief Executive Officer

         

By:

/s/ Norman E. Alexander

   

Norman E. Alexander

   

Chairman of the Board

   